Citation Nr: 0107434	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative right inguinal hernia to include an ilio-
inguinal nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his doctor


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to December 
1989.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's post-operative right inguinal hernia to 
include an ilio-inguinal nerve disability manifests the 
equivalent of complete paralysis of the ilio-inguinal nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative right inguinal hernia to include an ilio-
inguinal nerve disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.114, 
4.124a, Diagnostic Codes 7338, 8530 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

At the time that the veteran established service connection, 
the evidence suggested that he had a hernia.  He was assigned 
a 10 percent evaluation under Code 7338.  However, evidence 
received recently reveals that the veteran does not, in fact, 
have a hernia.  In fact, the veteran testified at his RO 
hearing in April 2000 that he did not have any hernia 
symptoms.  According to his doctor's testimony at the same 
April 2000 hearing, the veteran had been misdiagnosed with 
the hernia; rather, there was impingement of the ilio-
inguinal nerve, which had to be removed.  Specifically, the 
doctor said, "In my opinion,...there is no hernia...based on 
having been very intimately involved in his care and been the 
primary provider for this problem."  In light of these 
statements, the Board concludes that because the veteran does 
not have a hernia, and an evaluation based on Code 7338 is 
inappropriate.  See 38 C.F.R. § 4.114, Code 7338.

Rather, the veteran should be evaluated under Code 8529.  
That Code provides that a zero percent evaluation is 
warranted for mild or moderate paralysis of the ilio-inguinal 
nerve.  Severe to complete paralysis of the ilio-inguinal 
nerve warrants a 10 percent evaluation.  The 10 percent 
evaluation is the maximum schedular evaluation under Code 
8529.  See 38 C.F.R. § 4.124a, Code 7338.  

As stated above, the veteran's doctor testified at the April 
2000 hearing that the veteran's ilio-inguinal nerve had been 
removed, and other medical evidence of record corroborates as 
much.  The Board concludes that the veteran's service-
connected disability warrants the highest evaluation.  (The 
veteran has also established service connection for a right 
orchiectomy; a tender, painful scar; special monthly 
compensation for anatomical loss of a creative organ; and he 
was awarded a temporary total rating for convalescence 
purposes.)  There is no evaluation for removal of the nerve 
under the applicable Code, but the Board believes that 
removal of the ilio-inguinal nerve is analogous to complete 
paralysis of that nerve.  Because complete paralysis of the 
nerve warrants a 10 percent evaluation, the 10 percent 
evaluation will thus be applied for removal of the nerve.

On the other hand, the Board must deny a higher schedular 
evaluation because there is none available under the 
applicable Code.  Further, the Board may not consider an 
extraschedular evaluation for procedural reasons prior to the 
agency of original jurisdication considering as much.


REMAND

Because there is no higher schedular evaluation for the 
disability at issue, a higher evaluation is only available 
under the extraschedular provisions of 38 C.F.R. § 3.321(b).  
The veteran indicated in an undated statement that the 
service-connected disability affected his profession (he is 
employed as a minister).  He said that he misses one and a 
half days per week because of the disability.  He also 
indicated that he did not accept the current 10 percent 
evaluation because "it [did] not take into account the time 
[he] miss[ed] from work...".  The Board interprets this as a 
specific request that the RO consider an extraschedular 
analysis.  The veteran said that he would submit further 
evidence regarding how the service-connected disability was 
affecting his employability.  Because the Board may not make 
such a determination in the first instance, this case must be 
remanded to the RO.  The veteran's statements are equivalent 
to a claim of entitlement to an increased rating under the 
extraschedular provision, and the RO must make the initial 
determination.  

Accordingly, this case must be remanded to the RO for the 
following development:

1.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The RO should then adjudicate the 
veteran's claim considering the 
provisions of  38 C.F.R. § 3.321(b) 
(2000).  A conclusion should be rendered 
regarding whether the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  The RO 
should consider any additional 
information submitted by the veteran on 
this issue.

3.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and should be given an opportunity to 
respond.  They are to notified of the 
requirement that a timely substantive 
appeal (VA Form 9 or its equivalent) be 
filed if the veteran intends to pursue 
the appeal further.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


